EXAMINER’S COMMENT
Information Disclosure Statement
Applicant submitted an Information Disclosure Statement (IDS) on January 11, 2022 that was after the mailing date of the Notice of Allowance and after an issue fee has been paid.  The IDS has been considered by the examiner and is attached herein with this Office action.
The IDS provides a list of prior art documents which do not appear to disclose or render obvious the allowable subject matter(s).  In particular, US 2015/0137982 A1 to Dunn discloses a monitoring device for a pipe system.  The device comprises a housing 128 having two compartments, one houses electrical components 162 and the other one houses a battery 160.  The two compartments have separate covers 126 and 134.  However, the two compartments do not appears separate from each other, as they appear to be in fluid communication with each other.

	Allowable Subject Matter
Claims 1-21 are allowed (as stated in the Notice of Allowance mailed on 10/25/2021). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           January 13, 2022